Citation Nr: 9913169	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-31 513	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1997, at which time it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.  


FINDINGS OF FACT

1.  There is no evidence that, at any time during the 
veteran's period of active military service, he engaged in 
combat with the enemy.  

2.  Stressors claimed by the veteran have in the past been, 
and remain, unverified.  

3.  The evidentiary record does not support a diagnosis of 
post-traumatic stress disorder.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's DD-Form 214 shows that, while in 
service, he served in the Republic of Korea in the capacity 
of military policeman.  Awards and commendations given the 
veteran include the Korean Service Ribbon, the United Nations 
Service Medal, the National Defense Service Medal, and the 
Republic of Korea Presidential Unit Citation.  

Service medical records in this case are unavailable, in that 
such records were apparently destroyed in a fire at the 
National Personnel Records Center in 1973.  Pertinent 
evidence on file, however, is to the effect that the veteran 
arrived in the Republic of Korea shortly following the 
cessation of hostilities.  

A private outpatient treatment record dated in November 1990 
is to the effect that the veteran had received a trial of 
propranolol "for anxiety."  

In September 1991, a private psychological evaluation was 
accomplished.  At the time of that evaluation, the veteran 
stated that, for approximately 18 years, since the time of 
his becoming self-employed, he had suffered from anxiety, 
nervousness, and an inability to relax, as well as insomnia, 
gastrointestinal distress, a periodic rapid heart rate and 
shortness of breath, headaches, and muscle tension.  
According to the veteran, he first sought treatment in1988, 
at which time he was given medication.  The veteran stated 
that he had never been psychiatrically hospitalized, nor had 
he ever been suicidal or homicidal.  

Behavioral observation revealed the veteran to be alert and 
well oriented, with no obvious deficit of speech.  He was 
mildly anxious, and displayed a full range of affect.  At the 
time of evaluation, the veteran appeared to be in no acute 
distress.  He denied significant symptoms of depression, and 
likewise denied both psychotic symptomatology and any 
suicidal or homicidal ideation.  In the opinion of the 
examiner, the veteran had experienced "an 18-year history" of 
symptoms suggestive of generalized anxiety disorder.  

In a private outpatient treatment record dated in November 
1992, it was noted that the veteran had found it necessary to 
"lay off" people at his place of employment.  Reportedly, the 
veteran continued to experience episodes of anxiety where his 
heart would race, and he had trouble concentrating.  The 
pertinent diagnosis was generalized anxiety.  

In correspondence of early June 1993, the veteran's private 
psychologist wrote that he had seen the veteran on four 
occasions in April 1993.  According to his psychologist, the 
veteran had been referred by his physician "for assistance in 
learning some techniques of relaxation (which) might be 
helpful to him in dealing with anxiety and panic."  
Reportedly, the veteran had been receiving medical treatment 
for "the condition of anxiety" for a number of years.  
According to the veteran, his "anxiety attacks" had begun 
while on duty with the U.S. military in Korea.  The pertinent 
diagnosis was panic disorder with agoraphobia.  

In mid-July 1993, a VA psychiatric examination was 
accomplished.  At the time of that examination, the veteran 
gave a history of "being somewhat more anxious than usually" 
while stationed in Korea in 1953 and 1954.  The veteran 
stated that his anxiety remained at a mild to moderate level 
until approximately 1986, at which time it "began to increase 
markedly, primarily revolving around incidents at work 
(involving) the handling of radioactive material."  According 
to the veteran, as his adult life went on, he became 
increasingly anxious in social situations, and more avoidant 
of large, crowded situations.  Currently, the veteran was at 
a point where he would go out only to breakfast, avoiding the 
larger crowds which he perceived to be present at the lunch 
and dinner meals.  Reportedly, the veteran had experienced 
several extreme anxiety attacks, which appeared to have taken 
the proportion of "panic episodes."  

On mental status examination, the veteran was described as a 
"quite anxious man" whose speech was of a normal rate and 
rhythm, but characterized by marked tangentiality.  There was 
no suicidal or homicidal ideation, either at present, or in 
the past, and no history of psychotic symptomatology.  
Evaluation was similarly negative for obsessions, 
compulsions, or phobias, with the exception of a fear of 
heights and social situations.  The veteran was fully 
oriented to time, place, and person, and immediate memory was 
described as good.  Similarities in proverbs were essentially 
concrete, or not able to be interpreted.  Simple judgment 
tests showed basically good judgment.  The clinical 
impression at the time of evaluation was of a 60-year-old 
male who clearly suffered from longstanding problems with 
anxiety, which reached clinical proportions in about 1986, 
and began to distinctly interfere with work and social 
functioning.  Since losing his job six months previously, the 
veteran had become more isolative, staying at home, and 
experiencing "extreme difficulty" in social situations.  
According to the examiner, the veteran suffered from a social 
phobia secondary to his anxiety.  The pertinent diagnosis was 
anxiety disorder.  

On social and industrial survey conducted in conjunction with 
the aforementioned psychiatric evaluation in July 1993, it 
was noted that the veteran had been experiencing anxiety and 
panic attacks accompanied by agoraphobia since 1970, and that 
these attacks intensified during the 1980's due to job-
related problems.  According to the veteran, his anxiety and 
panic disorder originated in part from his experiences as a 
military policeman in Korea.  The veteran placed his 
"military factors" into two categories.  The first involved 
trauma at being exposed to tear gas utilized to control 
Chinese prisoners in a barbed-wire enclosure which he 
guarded.  The second consisted of "post-traumatic stress 
disorder" which necessitated his being hypervigilant at 
night, repeatedly checking doors and windows, as well as 
sleep disruptions, which caused him to awaken feeling anxious 
and tense, and withdraw from his family to the point that he 
rarely left the house.  In the opinion of the examiner, in 
spite the veteran's feelings of frustration and 
discouragement over not being able to find work, he was in 
sufficiently good physical and mental health to return to his 
usual vocation as a janitor, or enter a vocational retraining 
program.  Additionally noted was that, while the veteran's 
anxiety and panic attacks were upsetting for him, a 
combination of medication and psychotherapy appeared to be 
helping him "stay in control."  

In correspondence of early January 1996, the veteran's 
private psychiatrist wrote that it was "likely" that the 
veteran had a paranoid delusional system, though he could not 
"guarantee that."  

In a private outpatient treatment record, likewise dated in 
early January 1996, it was noted that the veteran's "major 
symptoms" continued to be periods of anxiety and panic, 
relieved by "getting out and walking, or doing some weight-
lifting exercises."  The clinical assessment was depression 
and post-traumatic stress symptoms.  

On VA social and industrial survey conducted in February 
1996, the examining social worker commented that, prior to 
examining the veteran, he had reviewed his claims file.  
According to the veteran, he had arrived in Korea on July 17, 
1953, "the day the war ended."  The veteran reported that, at 
the time he left for Korea, his father had died, although he 
was not notified "until 28 days later."  While in Korea, the 
veteran was assigned to a military police battalion, where he 
"did much guard duty for North Korean and Chinese prisoners 
of war."  According to the veteran, one night while on "gate 
duty," some American soldiers were killed "from the outside."  
The veteran stated that this "really scared him," since he 
was pulling guard duty himself outside the fence on various 
occasions.  Reportedly, harassment of the prisoners was a 
common occurrence, consisting of their being "gassed" and 
stuck with bayonets in the back and buttocks.  The veteran 
stated that, on one other occasion, an American soldier, who 
was at the time inebriated, threatened to cut his throat 
"with a curved knife."  

An incident which the veteran found "extremely disturbing" 
was one in which a thousand-plus homes in Pusan (Korea) were 
burned, and many people killed.  Among those killed was a 
Korean schoolteacher whom the veteran had met while on guard 
duty.  While the veteran was a witness to this fire, he could 
"do nothing."  

During the course of evaluation, the veteran stated that, 
since leaving his last employment, he had experienced "much 
difficulty sleeping."  Additionally noted were problems with 
anxiety and "panic attacks."  According to the veteran, he 
was sensitive to noise, and often woke up "startled" with 
nightmares at least 1 to 2 times per week, accompanied by 
night sweats.  Additionally noted were problems were 
depression and low self-esteem.  

During the course of the interview, the veteran was very 
polite, and provided information willingly.  It appeared 
that, since the time of the veteran's military service in 
Korea, he had lived a successful life.  While employed in a 
series of jobs, he had always been steadily employed.  
Apparently, in 1993, following his being fired from his last 
job, various "post-traumatic stress disorder" symptoms had 
arisen, characterized by sleep disturbance, isolation, 
startle response, numbing, isolation, and depression.  

On VA psychiatric examination conducted in conjunction with 
the aforementioned social and industrial survey, it was noted 
that, prior to examination, the veteran's claims file and 
medical records were reviewed.  The veteran's history and 
complaints were recounted, with the veteran once again 
mentioning the fire in Pusan (Korea), during the course of 
which a woman who "he had talked to on one occasion" was 
killed.  The veteran stated that, at the time of this fire, 
he had felt "helpless" because there was nothing he could do.  
Also bothersome were memories of the two guards (previously 
mentioned) who had been killed.  

During the course of evaluation, the veteran stated that, 
since the 1970's, he had experienced "distressing dreams" 
about Korea.  In these dreams, he might see people running 
from a fire, or men being gassed.  The veteran described 
these events as "flashbacks."  However, the examiner was not 
under the impression that he was actually reliving these 
experiences.  With the exception of crowds, the veteran could 
think of no "triggers" which caused his anxiety.  

On mental status examination, the veteran tended to talk 
excessively about unrelated subjects, but was responsive to 
redirection.  No distress or change in his affect was noted 
when discussing events in Korea.  The veteran exhibited a 
broad range of affect, and did not appear particularly 
anxious during the psychiatric interview.  His speech was 
normal in rate and volume, and his thought processes linear 
and sequential.  Thought content was negative for any obvious 
psychotic symptoms.  No cognitive deficits were in evidence, 
and he was fully alert and oriented.  

In the opinion of the examiner, while the veteran gave a 
history of multiple events in Korea which he considered 
"traumatic," the only event which met the criteria for post-
traumatic stress disorder was that of a nearby fire and 
seeing villagers running out of their huts while burning.  
The veteran did not show any distress while discussing this 
event, and, over the years, had functioned very well both in 
an occupational and social environment.  Over the last six 
years, he reported a major change in his functional ability, 
which he related to incidents involving radioactive material 
and possible radon exposure at work.  According to the 
veteran, this brought back memories of being exposed to 
hazardous gases in Korea.  In the opinion of the examiner, 
the possibility of such exposure (to hazardous gases) did not 
meet the criteria for post-traumatic stress disorder.  While 
the veteran exhibited prominent symptoms of anxiety, and had 
become somewhat socially isolated, his symptoms were 
considered "much more consistent" with an anxiety disorder 
than post-traumatic stress disorder.  In that regard, the 
veteran exhibited minimal symptoms of avoidance, and no 
numbing of affect, emotional detachment, or sense of a 
foreshortened future.  According to the examining 
psychiatrist, the veteran did not meet the criteria for post-
traumatic stress disorder.  Rather, his symptoms could best 
be explained by an anxiety disorder, not otherwise specified.  
It was felt that the veteran did not meet the criteria for a 
generalized anxiety disorder, inasmuch as he did not "worry 
excessively" at the present time.  

In correspondence of late November 1996, the veteran's 
private psychiatrist stated that he "continued to pursue 
evidence" for post-traumatic stress disorder, which he 
believed to be "an appropriate diagnosis" for the veteran 
related to his experiences in Korea.  

In correspondence of March 1997, another of the veteran's 
private physicians wrote that his (the veteran's) symptoms 
were consistent with a "post-traumatic stress syndrome, 
anxiety, and depression."  

In a statement of mid-March 1997, the veteran's private 
psychiatrist commented that the veteran had been under his 
care since July of 1995 and that, while the veteran's initial 
complaint "was that of depression," evaluation to date had 
established a diagnosis of chronic post-traumatic stress 
disorder related to experiences in Korea during the Korean 
war.  

In correspondence of early June 1997, the veteran's private 
psychiatrist wrote that, while his "initial belief" was that 
the veteran suffered from a paranoid disorder, he later 
concluded that the veteran's "problems were more likely 
related to a post-traumatic stress disorder secondary to his 
service in the Korean war."  Later that same month, the same 
psychiatrist stated that he was "satisfied" that the veteran 
had post-traumatic stress disorder, and that his progress 
notes showed a "gradual onset of memories and awareness" 
which occurred at a time when the veteran was under 
considerable stress at his place of employment.  Reportedly, 
the veteran experienced "anxiety flashbacks" and dreams which 
were characteristic of the disorder (that is, post-traumatic 
stress disorder).  

In correspondence from Department of the Army, U.S. Armed 
Services Center for Research of Unit Records, dated in 
September 1998, it was noted that a history of the 193rd 
Military Police Company (the unit in which the veteran 
allegedly served) documented that the unit's mission was to 
guard prisoners of war at the Pusan Military Post Stockade in 
Korea.  However, they were unable to document an incident 
involving the shooting of guards at a main gate in September 
1953, or the death of the veteran's girlfriend (the 
aforementioned Korean schoolteacher) in December of that same 
year.  The Center for Research of Unit Records was likewise 
unable to document that, while in Korea, the veteran drove 
for a colonel.  They were able only to verify his duty 
assignments as they appeared on his WD AGO 24.  Reportedly, 
available Korean Era records were often incomplete, or did 
not contain information involving the beating of prisoners of 
war.  Unless reported, this type of brutality was extremely 
difficult to verify.  An incident not reported, it was noted, 
could not be verified.  The Center for Research of Unit 
Records commented that, in order to provide information 
concerning certain types of incidents, such as the veteran's 
having been a victim of physical assault, an official report 
must have been made, or legal action taken.  

Analysis

Following a review of the record, the Board is of the opinion 
that the veteran's claim is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  
That is, the Board finds that he has presented a claim which 
is plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 ((West 1991 & 
Supp. 1998).  Service connection for post-traumatic stress 
disorder requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran was awarded the Purple Heart, Combat Infantryman's 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1998).  

In the case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
set forth the analytical framework for establishing the 
presence of a recognizable stressor, an essential 
prerequisite to a diagnosis of post-traumatic stress 
disorder.  The Court's analysis divides into two major 
components, the first of which involves the evidence required 
to demonstrate the existence of an alleged stressful event, 
and the second involving a determination as to whether the 
stressful event or events is of a quality required to support 
a diagnosis of post-traumatic stress disorder.  

As to the first component of the Court's analysis, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service will vary depending upon 
whether or not the veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  Where 
the record does not contain supporting evidence that the 
veteran engaged in combat with the enemy, or where such 
combat is not alleged, the Court in Zarycki held that the 
record must contain evidence which corroborates the veteran's 
testimony as to the incurrence of the claimed inservice 
stressor or stressors.  

The Board notes that a recent case from the Court, Cohen v. 
Brown, 10 Vet. App. 128 (1997), alters the analysis in 
connection with claims for service connection for post-
traumatic stress disorder.  Significantly, the Court points 
out that the VA has adopted the 4th Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  The VA is 
also guided by the provisions of the VA Adjudication 
Procedure Manual, M21-1 (Manual 21-1) which refer to the 3rd 
Revised Edition of the DSM.  See e.g., Manual 21-1, Part VI, 
11.38 (1996) (same post-traumatic stress disorder criteria as 
DSM-III-R).  The Court took judicial notice of 

the effect of the shift in the diagnostic 
criteria.  The major effect is this:  The 
criteria have changed from an objective 
(would evoke...in almost anyone) standard 
in assessing whether a stressor is 
significant to trigger post-traumatic 
stress disorder, to a subjective 
standard.  The criteria now require 
exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have post-
traumatic stress disorder based on 
exposure to a stressor that would not 
necessarily have the same effect on 
'almost everyone.'  The sufficiency of a 
stressor is accordingly now a clinical 
determination for the examining mental 
health professional.  

Cohen v. Brown, 10 Vet. App. 128 (1997) (Nebeker, Chief 
Judge, concurring by way of synopsis).  

A review of the record in this case discloses that, while in 
Korea, the veteran served in the capacity of a military 
policeman, and saw no combat.  Indeed, by the veteran's own 
admission, he arrived in Korea immediately following the 
cessation of hostilities.  Service medical records, as noted 
above, are unavailable, having been destroyed in a fire at 
the National Personnel Records Center in 1973.  Consequently, 
there exists no evidence of psychiatric (including post-
traumatic stress disorder) symptomatology during the 
veteran's period of active military service.  The earliest 
clinical indication of the possible presence of a chronic 
psychiatric disorder is revealed by private medical records 
dated in November 1990, almost 36 years following the 
veteran's discharge from service, at which time he received 
medication on a trial basis for "anxiety."  Various other 
private medical records place the potential inception of the 
veteran's psychiatric symptomatology some time in the 1980's, 
again more than 20 years following his discharge from 
service.  

The veteran argues that, while in service, he underwent 
and/or experienced a number of stressful incidents, among 
them, the "gassing" and harassment of Chinese and North 
Korean prisoners of war, as well as the killing of a number 
of American soldiers on guard duty, and the burning death of 
his girlfriend, who was at the time pregnant with his child.  
However, per recent correspondence from the Center for 
Research of Unit Records, these incidents have not been 
verified.  More specifically, pertinent correspondence is to 
the effect that the Center for Research of Unit Records has 
been unable to document any incident involving the shooting 
of guards at a main gate in September 1953, or the death of 
the veteran's girlfriend in December of that same year.  In a 
case such as this, where there is no allegation that the 
veteran "engaged in combat with the enemy," the record must 
contain evidence which corroborates the veteran's testimony 
as to the incurrence of the claimed stressor or stressors.  
Here, no such evidence exists.  The veteran's "stressors" 
have in the past been, and remain, unverified.  

As noted above, the establishment of service connection for 
post-traumatic stress disorder requires, first and foremost, 
medical evidence establishing a clear diagnosis of the 
condition.  See 38 C.F.R. § 3.304(f) (1998).  While in the 
case at hand, the veteran has, on occasion, received a 
diagnosis of post-traumatic stress disorder, he has 
additionally received diagnoses of various other psychiatric 
disabilities, including an anxiety disorder, and panic 
disorder with agoraphobia.  Moreover, the veteran's diagnoses 
of post-traumatic stress disorder appear for the most part to 
be based solely upon statements of history provided to 
various examiners by the veteran, and, as such, can be no 
better than the facts alleged by him.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  As of the time of a recent VA 
psychiatric examination in February 1996, the veteran's 
symptoms were described as "much more consistent with an 
anxiety disorder than with post-traumatic stress disorder."  
According to the examining psychiatrist, the veteran had only 
minimal symptoms of avoidance, and no numbing of affect, 
emotional detachment, or sense of a foreshortened future.  
The clinical impression noted was that the veteran did not 
meet the criteria for post-traumatic stress disorder, and 
that his symptoms could best be explained by "an anxiety 
disorder, not otherwise specified."  

The Board concedes that, based on various statements from his 
private physicians, the veteran has in the past and continues 
to suffer from an apparent post-traumatic stress disorder 
directly related to his service in the Republic of Korea.  
However, a review of the record would appear to indicate that 
none of these physicians saw and/or treated the veteran prior 
to 1995, more than 40 years following his separation from 
service.  Nor (unlike the veteran's VA examiners) did his 
private physicians have full access to all of the veteran's 
medical records.  Under the circumstances of this case, it 
must be concluded that the veteran experienced no stressor or 
stressors while in service, even by "subjective" standards, 
sufficient to precipitate the development of a post-traumatic 
stress disorder.  Nor does the evidentiary record support a 
diagnosis of post-traumatic stress disorder.  Accordingly, 
the veteran's claim must be denied.  

In reaching the above determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in April 1997.  Such testimony, while 
informative, is regrettably neither credible nor probative 
when taken in conjunction with the entire objective evidence 
presently on file.  The Board does not doubt the sincerity of 
the veteran's statements.  Those statements, however, in and 
of themselves, do not provide a persuasive basis for a grant 
of the benefit sought in light of the evidence as a whole.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals




 

